Title: From Benjamin Franklin to John Franklin, 6 August 1747
From: Franklin, Benjamin
To: Franklin, John


Dear Brother
Augt. 6. 1747
I am glad to hear that Mr. Whitefield is safe arriv’d, and recover’d his Health. He is a good Man and I love him.
Mr. Douse has wrote to me per this Post at Mrs. Steele’s Request desiring an Explanation from me with regard to my Dissatisfaction with that Lady. I have wrote him in answer, that I think a Misunderstanding between Persons at such a Distance, and never like to be further acquainted, can be of no kind of Consequence, and therefore had better be dropt and forgot than committed to Paper; but that however, if Mrs. Steele after Recollection still desires it, I will be very particular with her in a Letter for that purpose to herself. If such a Letter should be written, I will send you a Copy of it, for your and Sister’s Satisfaction; but think ’twill be best that you do not show it, or any of the Letters in which I have mention’d her nor speak of them, but keep quite unconcern’d for perhaps there may be a little Squabble.
With Love to Sister, &c. &c. I am, Sir Your affectionate Brother
B Franklin
